 1    Richard C. Conway - #81679
      Josh T. Fox - #282072
 2    KAHN, SOARES & CONWAY, LLP
      219 N. Douty Street
 3    Hanford, CA 93230
      Tel: (559) 584-3337
 4    Fax: (559) 584-3348
 5    Attorneys for Plaintiff,
      KYLE R. HATHAWAY
 6

 7

 8                                      UNITED STATES DISTRICT COURT,
 9                                     EASTERN DISTRICT OF CALIFORNIA
10                                             FRESNO DIVISION
11    KYLE R. HATHAWAY, an individual,                    Case No. 1:18-CV-01155-LJO-SKO
12                               Plaintiff,
                                                          STIPULATION AND ORDER RE
13    vs.                                                 DISMISSAL OF SECOND CAUSE OF
14                                                        ACTION WITHOUT PREJUDICE AND
      CALIFORNIA DEPARTMENT OF
      FORESTRY AND FIRE PROTECTION;                       REMAND TO SUPERIOR COURT OF THE
15    JEFFREY S. MCCARROLL, an individual;                STATE OF CALIFORNIA, COUNTY OF
      THOMAS W. PORTER, an individual; and                KINGS
16    DOES 1-100, inclusive,
17                               Defendants.
18
             Plaintiff, Kyle R. Hathaway, and Defendants California Department of Forestry and Fire Protection,
19
     Jeffrey S. McCarroll, and Thomas W. Porter, by and through their attorneys of record in this matter, hereby
20
     stipulate and agree that:
21
             WHEREAS, on January 8, 2019, the above-entitled Court issued a Memorandum Decision and
22
     Order granting the Defendants’ Motion to Dismiss the Second Cause of Action of the First Amended
23
     Complaint, granting the Plaintiff twenty days to amend the same;
24
             WHEREAS the Plaintiff has elected to dismiss, without prejudice, the Second Cause of Action
25
     rather than submit a Second Amended Complaint;
26

27
                                              1
      STIPULATION AND ORDER RE DISMISSAL OF SECOND CAUSE OF ACTION AND REMAND TO STATE
                                            COURT
 1          WHEREAS, the First Amended Complaint’s First, Third, and Fourth Causes of Action assert claims

 2   under the laws of the State of California and do not implicate this Court’s subject-matter jurisdiction;

 3          NOW, THEREFORE, IT IS HEREBY STIPULATED that (1) the Second Cause of Action of

 4   the First Amended Complaint be dismissed without prejudice; and (2) the case be remanded to the

 5   Superior Court of the State of California, County of Kings, for further proceedings.

 6

 7                                                    KAHN, SOARES & CONWAY, LLP
 8
     Date: January 24, 2019                             By /s/ Richard C. Conway
 9                                                          Richard C. Conway, Esq.,
                                                            Josh T. Fox, Esq.
10
                                                            Attorneys for Plaintiffs
11
                                                      XAVIER BECERRA
12                                                    Attorney General of California
                                                      GARY S. BALEKJIAN
13                                                    Supervising Deputy Attorney General

14
     Date: January 24, 2019                             By /s/ Lauren E. Sible (as authorized on 1/24/19)
15                                                         Lauren E. Sible, Esq.
                                                           Attorneys for Defendants
16

17                                                     ORDER
18          The Court, having duly considered the parties’ stipulation set forth above, and good cause
19   appearing, orders as follows:
20          1. The First Amended Complaint’s Second Cause of Action is dismissed without Prejudice.
21          2. The action is hereby remanded to the Superior Court of the State of California, County of
22               Kings, for further proceedings.
23

24   IT IS SO ORDERED.

25      Dated:     January 24, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
26

27
                                              2
      STIPULATION AND ORDER RE DISMISSAL OF SECOND CAUSE OF ACTION AND REMAND TO STATE
                                            COURT
